PD-0238-15                                                RECEIVED IN
                                                                                       COURT OF CRMNAL APPFALS
                                            IN THE COURT OF
                                            CRIMINAL APPEALS                                      03 2015

           WILLIAM HERNANDEZ
                        APPELLANT                                                                          ifk

                                                                   APPELLANT COURT NO. 01-13-00825-CB
                    VS.
                                                                    TRIAL COURT NQ,vJ.22516F''-ED IN
                                                                                •MS TOF CRIMINAL APPEAL!
           THE STATE OF TEXAS
                            APPELLEE                 §                                       MAR 03 2:;5
                                  MOTION FOR EXTENTION OF TIME TO
                              FILE PETITION FOR DISCRETIONARY REVIEW                   Abel Acosta, Clerk
TO THE HONORABLE COURTt

           COMES   NOW, HILLIAN          HERNANDEZ,       PRO   SE MOVANT   AND    SUBMITS    THIS MOTION
TO EXTEND TIME FOR FILING A PROPER AND EFFECTIVE PETITION FOR DISCRETIONARY
REVIEW AND FOR GOOD CAUSE RESPECTFULLY SHOWS THE FOLLOWING:



APPELLANT'S PETITION FOR DISCRETIONARY REVIEW IS DUE THE 13TH, DAY OF MARCH 2015.

                                                     II

WILLIAM HERNANDEZ, IS A PRO PETITIONER AND MOVES THIS COURT TO GRANT AN EXTENSION
OF    TIME TO   FILE    A    TIMELY AND     PROPER       PETITION    FOR DISCRETIONARY        REVIEW   AND
RESPECTFULLY STATES*

1) MOVANT HAS EXERCISED DUE DILIGENCE IN AN ATTEMPT TO PRODUCE A TRUE AND CORRECT
COPY OFt (A) APPELLANT BRIEF FILED BY KURT B. WBKTZ. PREVIOUS APPELLANT COUNSELi
(B)    STATES   BRIEF    AND (C)       COPY OF   OPINION HANDED         DOWN. BY   THE FIRST COURT OF
APPEALS   AT HOUSTON. MOVANT           HAS MADE      NUMEROUS ATTEMPTS TO OBTAIN SAID DOCUMENTS
BUT DO TO THE INTENTIONAL NEGLECT OF PREVIOUS APPELLANT COUNSEL. HE HAS YET TO
RECEIVE ANY DOCUMENTS, LET ALONE A RESPONSE TO MOVANT'S TIMELY REQUESTS

2) MOVANT SEEKS A (90) DAY EXTENSION OF TIME TO FILE HIS P.D.R, WHICH WOULD MAKE
MOVANT'S HESPONSE DUE THE 15 DAY OF JUNE,                  2015.

3) THE EXTENSION OF TIME IS NECESSARY BECAUSE MOVANT IS PRO SE AND REQUESTS THIS
HONORABLE COURT TO, REQUIRE THE FIRST COURT OF APPEALS AND/OR                       PREVIOUS     APPELLANT
COUNSEL TO TURN OVER          THE ABOVE    NAMED DOCUMENT INSOFAR THAT MOVANT'S DUE PROCESS

GUARANTEE TO AN EFFECTIVE APPEAL CAN BE OUELY EXE&CISED BY MOVANT IN THAT HE IS
ABLE TO EFFECTIVELY FILE HIS P.D.R.
4) MOVANT RECEIVED A 'WHITE CARD'            FROM THE FIRST COURT OF APPEALS ON THE J9TH
DAY   OF   FEBRUARY , 2015,     WITHOUT     AN OPINION. DUE       TO   THE   NEGLECT   OF APPELLANT
COUNSEL, MOVANT HAS NO KNOWLEDGE AS TO THE BASIS OF HIS APPEAL, NOR THE REASON IN

WHICH IT WAS DENIED.


5) AS OF FEBRUARY         19TH • 2015,    AS BEING   THE DATE      OF NOTIFICATION     BY THE FIRST
COURT OF APPEALS TO MOVANT. SAID NOTIFICATION              STATED THAT A DECISION WAS REACHED

ON THE 2ND DAY OF DECEMBER 2014, CLEARLY ESTABLISHING HNCONSTITIJTIONAL TIME

RESTRAINTS TO MOVANT.

            FOR   THESE    REASONS,   MOVANT    REQUESTS   THIS    HONORABLE   COURT TO RENDER AN
ORDER EXTENDING THE TIME FOR FILING MOVANT'S PETITION FOR DISCRETIONARY REVIEW

AND TO INCLUDE A FULL (90) DAYS SO MOVANT CAN PERFECT HIS PETITION.

                                         RESPECTFULL SUBMITTED



                                         WILLIAM HERNANDEZ
                                         PRO SE LITIGANT
                                         TDC... 1889157
                                                     3.


                                         CERTIFICATE OF SERVICE


                      I HEREBY CERTIFY THAT THIS DOCUMENT WAS PLACED IN THE


                      H.S P.O. MAIL BOX AT THE W.P. CLEMENTS UNIT IN POTTER


                      COUNTY TEXAS, AND MAILED TOs         TEXAS COURT OF CRIMINAL

                      APPEALS, AUSTIN. ON THE 2AND, DAY OF FEBRUARY. 2015




                                                      RESPECTFULLY SUBMITTED
y

                                                          WILLIAM HERNANDEZ
                                                           PRO SE LITIGANT




                                               DECLARATION


                      I WILLIAM HERNANDEZ, HEREBY DECLARE UNDER THE PENALTY

                      OF PERJURY, AND THE FORGOING INFORMATION IS TRUE AND

                      CORRECT TO THE BEST OF MY KNOWLEDGE...                '*•"*
                                                      RESPECTFULLY SUBMITTED


                                                      £j'/l(tiM/fernamel
                                                      WILLIAM HERNANDEZ
                                                          PRO SE LITIGANT




    SENT   TO   THE   TEXAS C0U8T   OF    CRIMINAL   APPEALS      IN   AUSTIN TEXAS   ON 2/24/15. A
    REQUEST FOR BXTENTION OF TIMS, STATE'S BRIEF, APPELLANT BRIEF AND THE OPINION' OF
    WILLIAM HERNANDEZ'S DIMCT APPEAL.


            WILLIAM HERNANDEZ
            TIIC... 1889157
            W.P. CLEMENTS UNIT
            9601.. SPUR...591
            AMARILLO TEXAS     79107-9605
      i   \


                                           1


                                  X)




          IB
          -J


          £'i


                                       ,1 I
          G)

                v,       N   >,
                3 & S
                     3s      H




                                       h
                     £
$i

i*
; x